IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 5, 2015

                STATE OF TENNESSEE v. ANTWON THOMAS

              Direct Appeal from the Criminal Court for Shelby County
                     No. 13-02483    J. Robert Carter, Jr., Judge



              No. W2014-00788-CCA-R3-CD – Filed December 22, 2015



A Shelby County Criminal Court Jury convicted the appellant, Antwon Thomas, of
assault by bodily injury and domestic assault, Class A misdemeanors. The trial court
sentenced the appellant to eleven months, twenty-nine days for each conviction to be
served as two years on probation and merged the convictions. On appeal, the appellant
contends that the trial court committed plain error by failing to admit the entire recording
of the victim‟s 911 call into evidence, that the evidence is insufficient to support the
convictions, that the trial court committed plain error by making improper comments on
the evidence, that the trial court committed plain error by refusing to allow him to sit at
counsel‟s table, and that the trial court committed various sentencing errors, including
rendering him infamous. Based upon the record and the parties‟ briefs, we affirm the
judgments of the trial court but remand the case to correct a clerical error in the judgment
for count three rendering the appellant infamous.

Tenn. R. App. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed,
                            and the Case is Remanded.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROGER A. PAGE, JJ., joined.

Phyllis Aluko (on appeal) and Nigel Lewis (at trial), Memphis, Tennessee, for the
appellant, Antwon Thomas.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Carla Taylor,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                 I. Factual Background

        In May 2013, the Shelby County Grand Jury indicted the appellant for count one,
aggravated assault by strangulation, a Class C felony; count two, aggravated assault by
use or display of a deadly weapon, a Class C felony; and count three, domestic assault, a
Class A misdemeanor. The alleged victim of the crimes was the appellant‟s then-
girlfriend, Jildale Dyson.

       At trial, the victim testified that she met the appellant in early 2012 and dated him
for nine months. At some point, the appellant moved in with the victim. On December
21, 2012, the victim and the appellant were still living together, and the appellant had two
jobs. The victim also was employed, and both of them went to work that day. The
victim got home about 5:00 p.m., and the appellant got home about 6:45 p.m. The victim
said the appellant was supposed to give her money for “his share of the bills” and to pay
off their Christmas layaway at Kmart for his three children and her four children. The
victim was expecting the appellant to give her $900 to $1,400.

       The victim testified that when the appellant got home, she asked if he had the
money, and he told her that he did not have all of it. The appellant said he had been paid
$800 and would give her $600, but the victim told him that “that‟s not enough, that‟s not
going to work.” She said that the appellant “kind of threw” the money at her and that she
told him, “[I]f this [is] how you think you‟re going to do, you‟re not going to stay here.”
The victim said that she and the appellant argued, that he “smacked” her face, and that
she probably hit him back. The appellant “went to try to grab the money as [she] was
grabbing the money,” and they struggled. The appellant picked up the victim by her neck
and held her against the wall. The victim said that the appellant‟s hands were around the
base of her neck, that he was choking her, and that she was gasping for air. The appellant
released the victim, and she may have hit him. The appellant then dragged the victim
across the carpet by her hair.

        The victim testified that her four children, ages one, two, six, and seven, were
home at the time of the incident. The appellant released the victim and went into the
bathroom, and the victim went into her daughter‟s bedroom to check on the children. She
and the appellant exited the rooms at the same time and were facing each other in the
hallway. The victim said that the appellant had his two guns, that he pointed one of them
at her, and that he told her, “[B]itch, you think you going to play with me? I‟ll kill you
and everything in this mother [f***er].” The victim said she was afraid because she
“didn‟t know if he was serious or not.”



                                            -2-
        The victim testified that the appellant left in his Jeep, that she cleaned herself, and
that she calmed her children. She then sat in the living room, waiting to see if the
appellant would return. She also waited to make sure her children were asleep. About
one hour later, the victim telephoned the police. When the police arrived, she told them
what had happened and showed them her injuries. Later that night, the victim packed the
appellant‟s belongings, put them in the carport, and informed the appellant‟s mother that
his things were outside. The next day, the victim had her security system reprogrammed
and the locks on her doors changed. She said she feared for her safety because the
appellant had a key to her home. That afternoon, the appellant arrived to pick up his
property. The victim telephoned the police, and they arrived and arrested the appellant.

        The victim testified that the appellant‟s hitting her face caused bruising and
redness on the right side, that his choking her caused brusing on the front of her neck and
scratch marks on the side of her neck, and that his dragging her across the carpet caused
burns on her right leg and knee. The victim identified photographs of her injuries. She
also identified receipts showing that on December 22, 2012, she paid ADT $436.15 to
install new alarm keypads and reset her alarm code and a locksmith $200 to change the
“key cylinders” on her doors.

       On cross-examination, the victim testified that the appellant began living with her
in September 2012 and that this incident was the first time he had been violent with her.
She said the appellant did not buy food for the household but that he helped her children
with their homework and occasionally gave her $30 or $40 for weekly expenses. The
victim said that she was expecting the appellant to pay his portion of the utility and
layaway bills on December 21, and she acknowledged that she became angry when he
did not have the money. The victim also acknowledged that she did not call 911 until
7:36 p.m. She said she did not remember telling the 911 operator that the appellant
kicked “in” her bedroom door. The victim clarified that the appellant kicked “on” the
door. The victim acknowledged that she and the appellant did not have children together
but that she may have told the 911 operator the appellant was her “baby‟s daddy.” She
also acknowledged that she may have been “pretty cool and calm” on the telephone with
the operator.

        The victim testified that when the police arrived at her home on December 21,
they saw her injuries. However, they did not photograph the injuries until they came to
arrest the appellant on December 22. She said that she did not curse at the appellant
when he arrived to pick up his belongings and that she did not come out of her home until
the police arrived.

      Officer Namika Johnson of the Memphis Police Department (MPD) testified that
she was one of two officers who responded to the victim‟s domestic violence call on
                                             -3-
December 21. When the officers arrived, the victim told them that she and her boyfriend
had been involved in an altercation, that he “pulled a gun on her,” and that he choked her.
Officer Johnson saw an injury on one of the victim‟s knees.

       On cross-examination, Officer Johnson testified that her partner took the victim‟s
statement. Officer Johnson saw redness on the victim‟s neck but did not see any bruising
on the victim‟s neck or face at that time. She also did not see any signs of a struggle in
the victim‟s home.

       Officer Cedric Foster of the MPD testified that he was one of two officers who
responded to the victim‟s call on December 22 and arrived between 3:00 and 4:00 p.m.
The victim was standing outside and was talking with the appellant. The officers
detained the appellant and spoke with the victim. Officer Foster saw “marks and
bruising” around the victim‟s neck and bruising on her knees and photographed the
injuries. He did not see any injuries on the appellant and transported the appellant to the
Felony Response Unit of the police department.

       On cross-examination, Officer Foster testified that he searched the appellant but
did not find any weapons. Officer Foster did not search the appellant‟s vehicle. At the
conclusion of Officer Foster‟s testimony, the State rested its case.

       Officer Jeremiah King, the supervisor and keeper of records for the MPD‟s 911
Communications, testified that his office prepared a recording of a call made from
Gadwell Road on December 21, 2012. The defense played a portion of the call for the
jury.1

       The appellant testified that he and the victim were in a relationship from February
2012 to December 21, 2012. He and the victim did not have any children together, but he
acted as a parent to her children. On December 21, the appellant worked both of his jobs
and went home sometime between 6:00 and 7:00 p.m. to “[freshen] up.” He said that
while he was there, he and the victim “discussed a situation” about his pay. The
appellant had received $800 and was going to give the victim $600. The victim wanted
the entire amount, but the appellant refused. The victim told the appellant that if he gave
her only $600, he “would have to get the [f***] out.” The appellant told the victim that
he would be “a mother[f***ing] fool” if he gave her the money “to get put out.” He said
that he did not throw his money at the victim and that “as far as my money ever touching
her hands, that never happened.” He said that he did not slap, choke, or drag the victim
and that he did not point a gun at her.


       1
           The redacted 911 call is not in the appellate record.
                                                      -4-
       The appellant testified that he left and drove to a friend‟s house. The next day, he
returned to the victim‟s home to get his belongings, and the victim came outside. The
police arrived, spoke with the appellant, and put him into the back of a patrol car. The
police spoke with the victim and drove the appellant downtown to talk with an
investigator.

      On cross-examination, the appellant testified that while he lived with the victim,
he never gave her any money to pay bills. He acknowledged that part of the victim‟s
layaway bill was for gifts for his children.

       At the conclusion of the proof, the jury convicted the appellant in count one of
assault, a Class A misdemeanor, as a lesser-included offense of aggravated assault by
strangulation, and acquitted him in count two of aggravated assault by use or display of a
deadly weapon. The jury convicted the appellant as charged in count three of domestic
assault, a Class A misdemeanor.

                                       II. Analysis

       As an initial matter, the appellant advises this court that his motion for new trial
and notice of appeal were untimely. He requests that we waive the timely filing
requirement for the notice of appeal and address any issues other than sufficiency of the
evidence and sentencing for plain error.

       The trial court sentenced the appellant on February 21, 2014, and two judgments
of conviction were entered that same day. More than thirty days later, on March 26,
2014, the appellant filed his motion for new trial. Therefore, his motion was untimely.
See Tenn. R. Crim. P. 33(b). Moreover, although the trial court denied the appellant‟s
motion for new trial on April 1, 2014, the trial court did not have jurisdiction to hear and
determine the merits of the untimely motion, and the court‟s “erroneous consideration
[and] ruling on a motion for new trial not timely filed . . . [did] not validate the motion.”
State v. Martin, 940 S.W.2d 567, 569 (Tenn. 1997). As a result, the appellant‟s notice of
appeal, filed on April 16, 2014, also was untimely. However, “in all criminal cases the
„notice of appeal‟ document is not jurisdictional and the filing of such document may be
waived in the interest of justice.” Tenn. R. Crim. P. 4(a). In the interests of justice, we
have decided to waive the timely filing of the notice of appeal in this case. However, we
will review issues other than sufficiency of the evidence and sentencing, which did not
need to be raised in the motion for new trial in order to preserve appellate review, for
plain error. See Tenn. R. App. P. 3(e).

       We may grant plain error relief if all five of the following factors are met:

                                            -5-
                      a) the record must clearly establish what occurred in
              the trial court; b) a clear and unequivocal rule of law must
              have been breached; c) a substantial right of the accused must
              have been adversely affected; d) the accused did not waive
              the issue for tactical reasons; and e) consideration of the error
              is “necessary to do substantial justice.”

State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994) (footnotes omitted);
see also State v. Smith, 24 S.W.3d 274, 283 (Tenn. 2000) (adopting the Adkisson test for
determining plain error). Furthermore, the “plain error must be of such a great magnitude
that it probably changed the outcome of the trial.” Adkisson, 899 S.W.2d at 642 (internal
quotations and citation omitted).

                                    A. 911 Recording

       The appellant contends that the trial court committed plain error by failing to
admit the victim‟s entire 911 recording into evidence. The State argues that the trial
court did not err. We agree with the State.

        After the State concluded its case-in-chief, defense counsel advised the trial court
that “I have an officer here from MPD Communication” and that counsel wanted to play
a recording of the victim‟s December 21 call to 911. The State objected on the bases that
the caller‟s voice had not been authenticated by the victim and that the victim “has not
necessarily said an inconsistent statement.” Defense counsel argued that the recording
was not hearsay and that, in any event, the victim‟s statements qualified as exceptions to
the hearsay rule as excited utterances and inconsistent statements.

       Defense counsel played the recorded call for the court. During the call, a woman
reported that her name was Jildale Dyson and that she lived in a house on Gadwell Drive.
She then stated that “my baby‟s daddy just kicked in my door and jumped on me and
took, took $800.” The operator asked for the assailant‟s name, and the woman answered,
“Antwon Thomas.” The operator asked that the woman repeat the assailant‟s last name,
and the woman whispered, “Thomas, Thomas, Thomas.” She told the 911 operator that
“he‟s still here,” that “he got two guns on him,” and that “he‟s standing in my living
room.” The woman said that she was in her bedroom and that “he trying to pull off in his
truck.” She described the vehicle as a purple Jeep Cherokee with expired tags and said
he was traveling toward Shelby Drive. The operator asked if the woman needed an
ambulance, and she answered, “No, I‟m straight.”

       The trial court found that the only statement on the recording that was inconsistent
with the victim‟s testimony was “when she says in that very first sentence my baby‟s
                                            -6-
daddy kicked in . . . my door. She‟s explained what she thinks she said. It sounded to me
like [she said] in.” Defense counsel noted that the victim also said on the recording that
the appellant was still there but testified at trial that she waited until well after he had left
to call 911. The trial court replied, “[T]hat first phrase, that first period where she refers
to him as her baby‟s father to me is possibly inconsistent with what she‟s testified. The
rest of it I just don‟t see how that‟s inconsistent with anything she‟s testified to.” The
trial court noted that defense counsel could have prepared a transcript of the recording
and “could have asked her specific examples from it but you didn‟t.” Defense counsel
maintained that the recording contained numerous inconsistent statements, and the trial
court stated, “[H]ad you questioned the witness about those with some specificity and she
testified that she did not say them, then I would let you bring them in but you didn‟t.”
The trial court ruled that the appellant could play the portion of the recording in which
the victim said that her baby‟s daddy kicked in her door but that the rest of the recording
was inadmissible.

       The appellant contends that the trial court erred by refusing to allow him to play
the entire recording because the victim‟s statements were not hearsay and were
admissible pursuant to Rule 613(b), Tennessee Rules of Evidence. He also contends that
if the statements were hearsay, then they were admissible under Tennessee Rule of
Evidence 803(26).

        Hearsay is defined as “a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). However, “[i]f an out-of-court statement is not offered
to prove the truth of the matter asserted, such as a statement offered for impeachment
purposes, it is not hearsay.” State v. Wilson, 164 S.W.3d 355, 364 (Tenn. Crim. App.
2010). Given that the appellant wanted to play the recording in order to impeach the
victim‟s testimony, not to prove that her statements on the recording were true, we agree
that her statements were not hearsay.

       Rule 613, Tennessee Rules of Evidence, allows the use of prior inconsistent
statements to impeach a witness. Specifically, a party may interrogate the witness
regarding the inconsistent statement as long as the witness is “afforded an opportunity to
explain or deny the same.” Tenn. R. Evid. 613(b). If the witness denies or equivocates
making the prior inconsistent statement, Rule 613(b) allows counsel to introduce extrinsic
proof of the prior inconsistent statement. Neil P. Cohen et al., Tennessee Law of
Evidence, § 6.13[5][a] (6th ed. 2011). If the witness admits making the statement,
extrinsic proof of the statement would be deemed cumulative and, therefore,
inadmissible. Id.

       Initially, we note that the appellant never authenticated the recording, which
                                              -7-
defense counsel could have easily done by playing the recording for the victim and
asking if the voice on the recording was hers. In any event, on cross-examination,
defense counsel asked if the victim told the 911 operator that the appellant kicked in her
door, and she answered, “He kicked on the door at some point in time. . . . I don‟t
remember saying he kicked in the door, no, I don‟t.” Given the victim‟s claim that she
did not remember making that statement, the trial court properly allowed defense counsel
to play that portion of the recording for the jury. Counsel also asked if the victim told the
911 operator that the appellant was her “baby‟s daddy,” and she answered, “I may have
said it, yeah.” She also said that she may have told the operator that the appellant was
still in the house. Because the victim acknowledged making those statements, the trial
court properly ruled that they were inadmissible. Defense counsel did not confront the
victim with any other statements she made to the 911 operator. Therefore, he did not
follow the proper procedure for utilizing the prior statements of a witness and could not
introduce the statements as extrinsic evidence. In short, no clear and unequivocal rule of
law was breached, and the appellant is not entitled to plain error relief.

                              B. Sufficiency of the Evidence

       Next, the appellant claims that the evidence is insufficient to support his
convictions because the proof failed to show that he “exceeded the permissible
boundaries allowed him by law to protect his personal property.” In support of his
argument, he relies on Tennessee Code Annotated section 39-11-614, which provides for
a person‟s reasonable use of force to protect personal property. The State argues that the
evidence is sufficient. We agree with the State.

       When an appellant challenges the sufficiency of the convicting evidence, the
standard for review by an appellate court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest
legitimate view of the evidence and all reasonable or legitimate inferences which may be
drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions
concerning the credibility of witnesses and the weight and value to be afforded the
evidence, as well as all factual issues raised by the evidence, are resolved by the trier of
fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or
reevaluate the evidence, nor will this court substitute its inferences drawn from the
circumstantial evidence for those inferences drawn by the jury. Id. Because a jury
conviction removes the presumption of innocence with which a defendant is initially
cloaked at trial and replaces it on appeal with one of guilt, a convicted defendant has the
burden of demonstrating to this court that the evidence is insufficient. State v. Tuggle,
639 S.W.2d 913, 914 (Tenn. 1982).
                                            -8-
       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and
„[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.‟” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting
Marable v. State, 203 Tenn. 440, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of
review „is the same whether the conviction is based upon direct or circumstantial
evidence.‟” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       The trial court instructed the jury that misdemeanor assault occurs when a person
intentionally or knowingly “causes bodily injury to another.” Tenn. Code Ann. § 39-13-
101(a)(1). The court instructed the jury that domestic assault occurs when a person
intentionally or knowingly causes bodily injury to a domestic abuse victim. Tenn. Code
Ann. § 39-13-111(b). “Bodily injury” includes “a cut, abrasion, bruise, burn or
disfigurement, and physical pain or temporary illness or impairment of the function of a
bodily member, organ, or mental faculty.” Tenn. Code Ann. § 39-11-106(a)(2). As
related to this case, a “domestic abuse victim” is an adult who has lived with a defendant.
See Tenn. Code Ann. § 39-13-111(a)(2).

        Taken in the light most favorable to the State, the evidence shows that on the
evening of December 21, 2012, the victim was expecting the appellant to give her $900
to $1,400 for expenses. When the appellant told the victim that he would give her only
$600 of his $800 pay, the victim became angry and told him that he would have to leave.
The appellant threw the money at the victim, they argued, and they struggled over the
money. The victim testified that the appellant hit her face with his hand, choked her, and
dragged her across the carpet. She also identified photographs showing redness on her
face, bruising and scratches on her neck, and carpet burns on her knee. Although the jury
acquitted the appellant of aggravated assault by strangulation, it obviously accredited the
victim‟s testimony that the appellant caused her bodily injuries. The appellant testified at
trial and did not claim that the victim was injured during his attempt to stop her from
taking his money. To the contrary, the appellant testified that he did not touch her and
that his money never touched her hands. He also did not request an instruction
concerning the affirmative defense of protection of property. Thus, we conclude that the
evidence is sufficient to support his convictions.

                        C. Judicial Commentary on the Evidence

       The appellant contends that his trial was “riddled with instances of improper
                                            -9-
judicial commentary,” most of which occurred during defense counsel‟s cross-
examination of witnesses, and that the trial court‟s behavior constituted plain error. The
State notes that the trial court never directly commented on the evidence and argues that
“all of the court‟s comments related solely to counsel‟s inappropriate conduct toward the
witnesses or his refusal to ask proper questions.” We conclude that the appellant is not
entitled to relief.

        In his brief, the appellant cites to numerous instances in the trial transcript in
which he claims that the trial court improperly addressed defense counsel. For example,
during counsel‟s cross-examination of the victim, he asked if she telephoned 911 at 7:36
p.m., and the victim answered that she did not remember the time. Counsel stated that
“they documented it and it was at 7:36,” and the victim responded, “I don‟t refute that.”
The trial court then stated, “Well, [defense counsel], are you testifiying today or is the
witness? You may put it in the form of a question.” Shortly thereafter, defense counsel
asked if the victim told the police that the appellant assulted her sometime between 7:20
and 7:30 p.m., and the victim said she did not know. Defense counsel said that “[y]ou
were pretty descriptive and detailed a second ago about the incident,” and the trial court
stated, “[Defense counsel], I‟m going to ask you to ask questions, please. Don‟t argue
with the witness.” Defense counsel then asked the victim, “And now you‟re telling us
that your memory is not so sufficient in that respect?” The trial court stated, “[T]hat‟s
still not a question. . . . [I]t‟s for this jury to decide the credibility, what witnesses
testified a moment ago or whatever.” In another example, defense counsel asked the
victim if the appellant “was basically arrested over [her] debts.” The victim responded,
“Arrested over my debts?” The trial court immediately advised the jury to “disregard
that” and gave the following lengthy instruction:

             We are not here to decide layaway issues, financial issues,
             contribution to home issues, none of that. You‟re here to
             answer those three questions in this case for the incidents that
             are alleged to have occurred on December 21st.

                   You will answer at the end of this case has the State
             proven beyond a reasonable doubt that the defendant is guilty
             in count one, count two, and count three. We‟re not here to
             judge whether anybody is a good mother, good father, good
             husband, good boyfriend, any of that. We‟re only here to
             answer those questions about that one day. Do you
             understand?

In a final example, defense counsel asked the victim on recross-examination, “So [the
appellant] was supposed to pay the rent . . . on the 22nd of December?” The trial court
                                          - 10 -
stated, “Do not shout statements at a witness, please. If you want to rephrase that in the
form of [a] question, listen to the question and if you can answer it, answer it.”

        We have listened to a recording of defense counsel‟s cross-examination of the
victim. We recognize that a trial court has broad discretion in controlling the course and
conduct of the trial. State v. Cazes, 875 S.W.2d 253, 260 (Tenn. 1994). Moreover, “[t]he
court shall exercise appropriate control over the presentation of evidence and conduct of
the trial when necessary to avoid abuse by counsel.” Tenn. R. Evid. 611(a). However, in
this case, the trial court frequently interrupted defense counsel, without any objection
from the State, and admonished counsel regarding his manner of questioning the
witnesses. In some of the examples mentioned above, the court admonished counsel for
failing to ask the victim a question when, in our view, the inflection in counsel‟s voice
demonstrated that he may have been doing just that. We note that the court reporter also
thought counsel was asking questions in two of the above examples. Furthermore, many
of the court‟s admonishments occurred within the hearing of the jury. Although the trial
court never directly commented on the evidence, “trial judges should always use restraint
and not interject themselves into a role in a trial which may be perceived as that of an
advocate rather than an impartial arbiter.” State v. Riels, 216 S.W.3d 737, 747 (Tenn.
2007).

        Nevertheless, we conclude that the appellant is not entitled to relief. The victim
testified about her injuries and identified photographs of them taken by police. The jury,
for whatever reason, chose to discredit the victim regarding the appellant‟s strangling her
and pointing a gun at her, but still found that he caused bodily injury in counts one and
three. In our view, the jury carefully considered the proof and convicted the appellant
based on the evidence, not on the trial court‟s comments. Thus, we discern no plain
error.

                                    D. Counsel‟s Table

      The appellant contends that the trial court committed plain error by refusing to
allow him to sit at counsel‟s table. The State argues that the trial court did not err. We
agree with the State.

       On the morning of the first day of trial, defense counsel advised the court that the
appellant had requested to sit at counsel‟s table. The trial court asked if the appellant was
an attorney, defense counsel said no, and the trial court said, “No.” On appeal, the
appellant claims that the trial court‟s refusing to allow him to sit at counsel‟s table was
plain error because Local Rule 8.05 of the Shelby County Criminal Court, which
provides that a defendant may sit at counsel‟s table “[w]here space is available” and with
the trial court‟s permission, “clearly contemplates situations where a non-attorney
                                            - 11 -
defendant will be allowed to sit at counsel‟s table.” He contends that the record “clearly
establishes” that he needed to sit at counsel‟s table in order to assist with his trial.

       As noted by the appellant, our supreme court has determined that “[w]hile it is the
better practice to allow a defendant to sit at counsel table,” a trial court‟s refusal to allow
a defendant to sit there “did not impair the defendant‟s presumption of innocence” and
did not “impact the defendant‟s ability to communicate with his counsel.” State v. Rice,
184 S.W.3dd 646, 674 (Tenn. 2006). We note that when defense counsel made the
request in this case, he did not allege that the appellant needed to sit with him in order to
assist with the trial. Although the appellant now claims that that the trial court‟s refusal
affected his ability to consult with counsel, he has failed to offer even one example of
how he was prejudiced by his not being allowed to sit at counsel‟s table. See id.
Therefore, we conclude that the trial court did not err, let alone commit plain error.

                                       E. Sentencing

        Finally, the appellant raises several issues regarding sentencing. Specifically, he
contends that the trial court mistakenly thought that it had to impose a mandatory $225
fine, that the court erred by sentencing him for both misdemeanor convictions when the
court merged the convictions, that the court abused its discretion by ordering him to serve
two years of supervised probation, that the court erred by ordering him to pay restitution
to the victim, and that the court erred by rendering him infamous. The State argues that
the appellant‟s being rendered infamous on the judgment of conviction was a simple
clerical error and that the trial court properly sentenced the appellant in all other respects.
We agree with the State.

        The State did not present any witnesses at the appellant‟s sentencing hearing.
However, it introduced the appellant‟s presentence report into evidence. According to
the report, the then thirty-six-year-old appellant was single with three children ages six,
seven and eight. In the report, the appellant stated that he graduated from high school
and that he worked for C.R. England, Inc., a trucking company, from February 2013 to
January 2014, when he was fired due to this case. The appellant also stated that he
worked for Linc Logistics from January 2012 to January 2013, Simos Staffing from
September 2009 to December 2012, and Randstad Staffing from March 2004 to
September 2009. In the report, the appellant described his mental health as “poor” due to
stress and his physical health as “fair” due to headaches. He denied any use of alcohol or
illegal drugs. The report showed that the appellant had two 1994 convictions for grand
larceny and second degree burglary in Mississippi when he was seventeen years old and
that he served four years of confinement for those convictions.

       Dianne Thomas, the appellant‟s mother, testified that the appellant was employed
                                             - 12 -
at the time of his arrest in this case and that he had “a job waiting on him.” She said that
she had been present for all of his court dates, that she had a car and a driver‟s license,
and that she would help him satisify any conditions of probation. She acknowledged that
the appellant had some issues when he was seventeen years old but said that he had not
been in trouble since then and that she would make sure he attended any classes the trial
court ordered.

        The trial court stated that the appellant had “very serious matters on his record”
but that “he‟s gone twenty years without that and hopefully that was matters of his
youth.” The trial court noted that the appellant had a consistent employment history “to
his credit” but that it was troubled by the fact that the appellant “absolutely does not
accept any responsibility in this matter, in fact continues to say it didn‟t happen.” The
trial court stated that “I‟m going to sentence this in both count one and count three” 2 but
ordered that the assault conviction in count one merge into the domestic assault
conviction in count three. The trial court also ordered that the appellant serve his
sentence as two years of supervised probation and stated that “I think there‟s a minimum
two hundred and twenty-five dollar fine that must be assessed on this.” The court
ordered that the appellant pay restitution to the victim for the amounts she paid ADT and
the locksmith.

       We note that appellate review of sentencing issues is “abuse of discretion with a
presumption of reasonableness.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). First,
the appellant contends that the trial court erred by imposing a $225 fine because
“contrary to the trial judge‟s assertions, the law doesn‟t appear to impose a mandatory
minimum fine of $225” and because the court failed to consider his ability to pay the
fine.

        Tennessee Code Annotated section 39-13-111(c)(5) provides,

                In addition to any other punishment that may be imposed for
                [domestic assault], if, as determined by the court, the
                defendant possesses the ability to pay a fine in an amount not
                in excess of two hundred twenty-five dollars ($225), then the
                court shall impose a fine at the level of the defendant‟s ability
                to pay, but not in excess of two hundred twenty-five dollars
                ($225).

We believe the trial court misspoke in stating that the minimum fine was $225. Although
inartfully worded, the statute provides that the trial court is to determine the amount of
        2
          Although the trial court did not specifically announce the appellant‟s sentences, the judgments
of conviction reflect sentences of eleven months, twenty-nine days.
                                                   - 13 -
the fine based upon the defendant‟s ability pay, but not to exceed $225. Regarding the
appellant‟s ability to pay in this case, the trial court noted his consistent employment
history. Moreover, a defendant must establish on appeal why his fine is excessive. State
v. Alvarado, 961 S.W.2d 136, 153 (Tenn. Crim. App. 1996). In this case, the record does
not establish that the appellant‟s fine is excessive.

        Next, the appellant contends that the trial court erred by sentencing him for both
misdemeanor convictions when the court merged the convictions. Previously, this court
stated that when convictions were merged, “the proper practice is to enter only one
judgment form with a notation therein that the alternative count is merged.” State v. Jose
L. Hidalgo, No. M2011-01314-CCA-R3-CD, 2013 WL 1197726, at *11 (Tenn. Crim.
App. at Jackson, Mar. 26, 2013). However, our supreme court recently addressed this
issue, stating as follows:

             [W]hen two jury verdicts are merged into a single conviction,
             the trial court should complete a uniform judgment document
             for each count. The judgment document for the greater (or
             surviving) conviction should reflect the jury verdict on the
             greater count and the sentence imposed by the trial court.
             The judgment document for the lesser (or merged) conviction
             should reflect the jury verdict on the lesser count and the
             sentence imposed by the trial court.

             ....

             When the jury returns guilty verdicts on multiple offenses that
             eventually will be merged, the best practice is for the trial
             court to impose a sentence on each count and reflect the
             sentence on the respective uniform judgment document.

State v. Marquize Berry, No. W2014-00785-SC-R11-CD, slip op. at 5 (Tenn. Nov. 16,
2015) (order). Thus, the trial court did not err by sentencing the appellant to eleven
months, twenty nine days for each conviction.

       The appellant also claims that the trial court failed to make the requisite findings
needed to apply a felony-length of probation for the merged, misdemeanor convictions.
As noted by both the appellant and the State, though, a trial court may sentence a
defendant to a period of probation not to exceed two years if the court finds that the
period of probation is necessary:

                    (i)   For the defendant to complete any appropriate
                                           - 14 -
             treatment program or programs, including, but not limited to,
             a sanctioned batterer‟s intervention program, an anger
             management program or any court-ordered drug or alcohol
             treatment program;

                    (ii) To make restitution to the victim of the offense;

                    (iii) To otherwise effect a change in the behavior of
             the defendant, including, but not limited to, imposing any of
             the conditions set forth in subsection (d); or

                   (iv) To protect and better ensure the safety of the
             victim or any other member of the victim‟s family or
             household, as set out in subsections (m) and (n).

Here, the trial court stated that “I think that I‟m going to place him on probation for two
years with all of the conditions.” The trial court immediately then said, “He‟s got to be
evaluated by the domestic violence assessment at the Exchange Club and [complete] any
follow-up that they may require.” Although the trial court did not explicity state that the
extended probation was “necessary” to complete the evaluation, we believe the trial court
implicity did so. See State v. Beau Clayton Epperson, No. E2012-00268-CCA-R3-CD,
2013 WL 3466536, at *5 (Tenn. Crim. App. at Knoxville, June 28, 2013). Thus, we
conclude that the trial court made the necessary findings to impose two years of
supervised probation.

       The appellant contends that the trial court erred by ordering restitution to the
victim “because the damages claimed are not damages caused by the alleged crime.” We
disagree. Generally, the amount of restitution that a defendant may be directed to pay is
limited to “the victim‟s pecuniary loss.” See Tenn. Code Ann. § 40-35-304(b).
“Pecuniary loss” is defined as “[a]ll special damages, but not general damages, as
substantiated by evidence in the record or as agreed to by the defendant.” Tenn. Code
Ann. § 40-35-304(e)(1). “Special damages” are defined as “the actual, but not the
necessary, result of the injury complained of, and which in fact follow it as a natural and
proximate consequence in the particular case[.]” State v. Lewis, 917 S.W.2d 251, 255
(Tenn. Crim. App. 1995) (internal quotation marks and citation omitted). The appellant
was convicted of assaulting the victim, and he did so in the home they shared and while
her young children were present. The victim testified at trial that she was in fear because
the appellant had a key to her house and that she spent almost $700 the day after the
assault to have her security system and locks changed. In our view, the victim‟s expenses
qualify as “special damages.”

                                           - 15 -
        Finally, the appellant contends that the trial court erred by rendering him
infamous. On the judgment form for count three, a box is marked beside the following
statement: “The Defendant having been found guilty is rendered infamous and ordered to
provide a biological specimen for the purpose of DNA analysis.” However, as noted by
the State, the trial court made no such pronouncement during the sentencing hearing;
therefore, the marking appears to be a clerical error. The State acknowledges that the
appellant should not have been rendered infamous for his misdemeanor convictions. See
Tenn. Code Ann. § 40-35-112 (providing that “[u]pon conviction for any felony, it shall
be the judgment of the court that the defendant be infamous and be immediately
disqualified from exercising the right of suffrage”). Therefore, the case is remanded to
the trial court for correction of the judgment for count three to reflect that the appellant is
not rendered infamous.

                                      III. Conclusion

        Based upon the record and the parties‟ briefs, the appellant‟s convictions and the
trial court‟s sentencing decisions are affirmed. However, the case is remanded to the trial
court for correction of the judment for count three to reflect that the appellant is not
rendered infamous.
                                                 _________________________________
                                                 NORMA MCGEE OGLE, JUDGE




                                             - 16 -